DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because is uses a phrase which can be implied.  For instance, line 1 recites “The present disclosure relates to systems, methods, and non-transitory computer readable …”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bostick et al. (US Patent 10,079,939).
In regards to claims 1, 8, and 15 Bostick discloses a method, a non-transitory computer readable medium, and a system comprising: determining, based on contextual information associated with a service system, a problem feature corresponding to the service system (See col. 9-10 lines 63-28); receiving, from a client device associated with a contacting user, an electronic communication corresponding to the problem feature (See col. 2 lines 29-33); determining, in response to the electronic communication, contacting user information associated with the contacting user (See col. 2 lines 45-58 and col. 3 lines 6-15); generating, based on the problem feature and the contacting user information, a purpose prediction for the electronic communication (See col. 15 lines 37-56); and determining an option for processing the electronic 
In regards to claims 2, 9, and 16, Bostick discloses the method, non-transitory computer readable medium, and system, further comprising automatically executing the option for processing the electronic communication (See col. 10 lines 42-51).
In regards to claims 3, 10, 11, 12, 13, and 18, Bostick discloses the method, non-transitory computer readable medium, and system, wherein the option for processing the electronic communication comprises: identifying communication dialogue associated with the electronic communication; generating, based on the communication dialogue and the purpose prediction, an agent transcript comprising one or more agent responses to the electronic communication; and providing the contacting user information, the purpose prediction, and the agent transcript to a client device associated with an agent user (See col. 14-15 lines 49-2).
In regards to claim 4, Bostick discloses the method, further comprising connecting the client device associated with the contacting user with the client device associated with the agent user to facilitate communication between the contacting user and the agent user (See col. 16 lines 26-36).
In regards to claim 5, Bostick discloses the method, wherein determining the problem feature comprises receiving an indication of the problem feature from the service system (See col. 9-10 lines 63-28).
In regards to claims 6 and 17, Bostick discloses the method and system, wherein determining the problem feature comprises: analyzing the contextual information 
In regards to claims 7 and 14, Bostick discloses the method and non-transitory computer readable medium, wherein defining the problem feature comprises determining a correlation between a geographic location and the contextual information (See col. 17 lines 10-23).
In regards to claim 19, Bostick discloses the system, wherein the contacting user information comprises one or more of a time associated with the electronic communication, a location associated with the client device associated with the contacting user, profile information associated with the contacting user, or service system information associated with the contacting user (See col. 17 lines 10-23).
In regards to claim 20, Bostick discloses the system, wherein the service system comprises one or more of a social networking system, an airline system, a traffic information system, an internet service provider system, a weather information system, or a news media system (See col. 11 lines 18-26).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Estevez (US Patent Application, Pub. No.: US 2011/0014932 A1) teaches mobile telephony combining voice and ancillary information.  Hooshiari et al. (US Patent Application, Pub. No.: US 2016/0080567 A1) teach active records for interactive systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652